 

Exhibit 10.19


SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of December 2, 2005, by and between COMERICA BANK (“Bank”) and
SCIENTIFIC LEARNING CORPORATION (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of January 15, 2004, as amended from time to time including by that certain
First Amendment to Loan and Security Agreement dated as of September 29, 2004
(the “Agreement”). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.             The following defined terms in Section 1.1 of the Agreement
hereby are amended or restated as follows:

“Effective Tangible Net Worth” means at any date as of which the amount thereof
shall be determined, the sum of the capital stock, partnership interest or
limited liability company interest of Borrower and its Subsidiaries plus
Subordinated Debt, minus intangible assets, determined in accordance with GAAP.

 

“Revolving Maturity Date” means June 2, 2007.

 

2.             Section 2.1(a)(i) of the Agreement is hereby amended and restated
in its entirety to read as follows:

“Subject to and upon the terms and conditions of this Agreement (1) Borrower may
request Advances in an aggregate outstanding amount not to exceed the Revolving
Line and (2) amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed at any time prior to the Revolving Maturity Date, at which time all
Advances under this Section 2.1(a) shall be immediately due and payable.
Borrower may prepay any Advances without penalty or premium.”

 

3.

Section 2.2 of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

 

“Intentionally Omitted.”

 

 

4.

Section 2.3(a) of the Agreement is hereby amended and restated in its entirety
to read as follows:

“Advances. Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding daily balance thereof as set forth in the
LIBOR/Prime Rate Addendum to Loan & Security Agreement attached as Exhibit C.”

 

5.

Section 2.5(a) of the Agreement is hereby amended and restated in its entirety
to read as follows:

“Facility Fee. On the Closing Date and on each anniversary of the Closing Date,
through the termination of Bank’s obligation to make Credit Extensions under
this Agreement, a fee equal to $20,000, which shall be nonrefundable; and”

 

6.

Section 5.4 of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

“Intentionally Omitted.”

 

7.             The second paragraph of Section 6.3 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

 

-1-

 


--------------------------------------------------------------------------------

 

 

“Within twenty five (25) days after the last day of each month, Borrower shall
deliver to Bank aged listings of accounts receivable.”

 

8.

The number “1.25” in Section 6.8 of the Agreement is hereby replace with the
number “1.50”.

 

9.

Section 6.9 of the Agreement is hereby amended and restated in its entirety to
read as follows:

“Measured as of the last day of each month, if Borrower’s Adjusted Quick Ratio
(calculated pursuant to Section 6.8) is less than 1.75 to 1.00, Borrower shall
maintain an Effective Tangible Net worth as follows: a) greater than or equal to
negative Five Million Dollars (($5,000,000)) through June 30, 2006 and b)
greater than or equal to One Dollar ($1.00) thereafter.”

 

10.

Exhibit C to the Agreement is hereby replaced with Exhibit C attached hereto.

 

 

11.

Exhibit D to the Agreement is hereby replace with Exhibit D attached hereto.

 

 

12.

The Schedule to the Agreement is hereby replaced with the Schedule attached
hereto.

13.           No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

14.           Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

15.          Borrower represents and warrants that the Representations and
Warranties contained in the Agreement (as qualified by the Schedule attached
hereto) are true and correct as of the date of this Amendment, and that no Event
of Default has occurred and is continuing.

16.           As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

(a)

this Amendment, duly executed by Borrower;

(b)           a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;

(c)           all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower’s accounts; and

(d)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

17.           This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

 

 

-2-

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

SCIENTIFIC LEARNING CORPORATION

 

 

 

 

 

By: /s/ Jane A. Freeman
      ——————————————————

 

 

 

Title: CFO
         —————————————————

 

 

 

COMERICA BANK

 

 

 

 

 

By: /s/ Rod Werner
      ——————————————————

 

 

 

Title: SVP
        —————————————————

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Loan & Security Agreement]

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

LIBOR/PRIME RATE

Addendum To Loan and Security Agreement

This LIBOR/Prime Rate Addendum to Loan and Security Agreement (this “Addendum”)
is entered into as of December 2, 2005, by and between COMERICA BANK (“Bank”)
and SCIENTIFIC LEARNING CORPORATION (“Borrower”). This Addendum supplements the
terms of the Loan and Security Agreement of even date herewith.

 

1.

Definitions.

(a)           Advance. As used herein, “Advance” means a borrowing requested by
Borrower and made by Bank under the Loan Agreement, including a LIBOR Option
Advance and/or a Prime Rate Option Advance.

(b)           Business Day. As used herein, “Business Day” means any day except
a Saturday, Sunday or any other day designated as a holiday under Federal or
California statute or regulation.

(c)           LIBOR. As used herein, “LIBOR” means the rate per annum (rounded
upward if necessary, to the nearest whole 1/8 of 1 %) and determined pursuant to
the following formula:

 

LIBOR =

                     Base LIBOR                  

 

100% - LIBOR Reserve Percentage

(i)            “Base LIBOR” means the rate per annum determined by Bank at which
deposits for the relevant LIBOR Period would be offered to Bank in the
approximate amount of the relevant LIBOR Option Advance in the inter-bank LIBOR
market selected by Bank, upon request of Bank at 10:00 a.m. California time, on
the day that is the first day of such LIBOR Period.

(ii)           “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable LIBOR Period.

(d)           LIBOR Business Day. As used herein, “LIBOR Business Day” means a
Business day on which dealings in Dollar deposits may be carried out in the
interbank LIBOR market.

(e)           LIBOR Period. As used herein, “LIBOR Period” means, with respect
to a LIBOR Option Advance:

(i)            initially, the period commencing on, as the case may be, the date
the Advance is made or the date on which the Advance is converted to a LIBOR
Option Advance, and continuing for, in every case, a period of 30, 60 or 90 days
thereafter so long as the LIBOR Option Advance is quoted for such period in the
applicable interbank LIBOR market, as such period is selected by Borrower in the
notice of Advance as provided in the Loan Agreement or in the notice of
conversion as provided in this Addendum; and

(ii)           thereafter, each period commencing on the last day of the next
preceding LIBOR Period applicable to such LIBOR Option Advance and continuing
for, in every case, a period of 30, 60 or 90 days thereafter so long as the
LIBOR Option Advance is quoted for such period in the applicable interbank LIBOR
market, as such period is selected by Borrower in the notice of continuation as
provided in this Addendum.

(f)           Loan Agreement. As used herein, “Loan Agreement” means the Loan
and Security Agreement between Borrower and Bank dated as of January 15, 2004,
as amended from time to time including by that certain First Amendment to Loan
and Security Agreement dated as of September 29, 2004 and that certain Second
Amendment to Loan and Security Agreement dated as of December 2, 2005.

 

 

-4-

 


--------------------------------------------------------------------------------

 

 

(g)           Regulation D. As used herein, “Regulation D” means Regulation D of
the Board of Governors of the Federal Reserve System as amended or supplemented
from time to time.

(h)           Regulatory Development. As used herein, “Regulatory Development”
means any or all of the following: (i) any change in any law, regulation or
interpretation thereof by any public authority (whether or not having the force
of law); (ii) the application of any existing law, regulation or the
interpretation thereof by any public authority (whether or not having the force
of law); and (iii) compliance by Bank with any request or directive (whether or
not having the force of law) of any public authority.

2.             Interest Rate Options. Borrower shall have the following options
regarding the interest rate to be paid by Borrower on Advances under the Loan
Agreement:

(a)           A rate equal to two and one half percent (2.50%) above Bank’s
LIBOR, (the “LIBOR Option Advance”), which LIBOR Option Advance shall be in
effect during the relevant LIBOR Period; or

(b)           A rate equal to the “Prime Rate” as referenced in the Loan
Agreement and quoted from time to time by Bank as such rate may change from time
to time (the “Prime Rate Option”).

3.            LIBOR Option Advance. The minimum LIBOR Option Advance will not be
less than One Million Dollars ($1,000,000) for any LIBOR Option Advance.

4.             Payment of Interest on LIBOR Option Advances. Interest on each
LIBOR Option Advance shall be payable pursuant to the terms of the Loan
Agreement. Interest on such LIBOR Option Advance shall be computed on the basis
of a 360-day year and shall be assessed for the actual number of days elapsed
from the first day of the LIBOR Period applicable thereto but not including the
last day thereof.

5.            Bank’s Records Re: LIBOR Option Advances. With respect to each
LIBOR Option Advance, Bank is hereby authorized to note the date, principal
amount, interest rate and LIBOR Period applicable thereto and any payments made
thereon on Bank’s books and records (either manually or by electronic entry)
and/or on any schedule attached to the Loan Agreement, which notations shall be
prima facie evidence of the accuracy of the information noted.

6.             Selection/Conversion of Interest Rate Options. At the time any
Advance is requested under the Loan Agreement and/or Borrower wishes to select
the LIBOR Option Advance for all or a portion of the outstanding principal
balance of the Loan Agreement, and at the end of each LIBOR Period, Borrower
shall give Bank notice specifying (a) the interest rate option selected by
Borrower; (b) the principal amount subject thereto; and (c) if the LIBOR Option
Advance is selected, the length of the applicable LIBOR Period. Any such notice
may be given by telephone so long as, with respect to each LIBOR Option Advance
selected by Borrower, (i) Bank receives written confirmation from Borrower not
later than three (3) LIBOR Business Days after such telephone notice is given;
and (ii) such notice is given to Bank prior to 10:00 a.m., California time, on
the first day of the LIBOR Period. For each LIBOR Option Advance requested
hereunder, Bank will quote the applicable fixed LIBOR Rate to Borrower at
approximately 10:00 a.m., California time, on the first day of the LIBOR Period.
If Borrower does not immediately accept the rate quoted by Bank, any subsequent
acceptance by Borrower shall be subject to a redetermination of the rate by
Bank; provided, however, that if Borrower fails to accept any such quotation as
given, then the quoted rate shall expire and Bank shall have no obligation to
permit a LIBOR Option Advance to be selected on such day. If no specific
designation of interest is made at the time any Advance is requested under the
Loan Agreement or at the end of any LIBOR Period, Borrower shall be deemed to
have selected the Prime Rate Option for such Advance or the principal amount to
which such LIBOR Period applied. At any time the LIBOR Option Advance is in
effect, Borrower may, at the end of the applicable LIBOR Period, convert to the
Prime Rate Option. At any time the Prime Rate Option is in effect, Borrower may
convert to the LIBOR OPTION ADVANCE, and shall designate a LIBOR Period.

7.             Default Interest Rate. From and after the maturity date of the
Loan Agreement, or such earlier date as all principal owing hereunder becomes
due and payable by acceleration or otherwise, the outstanding principal balance
of the Loan Agreement shall bear interest until paid in full at an increased
rate per annum (computed on the basis of a 360-day year, actual days elapsed)
equal to five percent (5.00%) above the rate of interest from time to time
applicable to the Loan Agreement.

 

 

-5-

 


--------------------------------------------------------------------------------

 

 

8.             Prepayment. In the event that the LIBOR Option Advance is the
applicable interest rate for all or any part of the outstanding principal
balance of the Loan Agreement, and any payment or prepayment of any such
outstanding principal balance of the Loan Agreement shall occur on any day other
than the last day of the applicable LIBOR Period (whether voluntarily, by
acceleration, required payment, or otherwise), or if Borrower elects the LIBOR
Option Advance as the applicable interest rate for all or any part of the
outstanding principal balance of the Loan Agreement in accordance with the terms
and conditions hereof, and, subsequent to such election, but prior to the
commencement of the applicable LIBOR Period, Borrower revokes such election for
any reason whatsoever, or if the applicable interest rate in respect of any
outstanding principal balance of the Loan Agreement hereunder shall be changed,
for any reason whatsoever, from the LIBOR Option Advance to the Prime Rate
Option prior to the last day of the applicable LIBOR Period, or if Borrower
shall fail to make any payment of principal or interest hereunder at any time
that the LIBOR Option Advance is the applicable interest rate hereunder in
respect of such outstanding principal balance of the Loan Agreement, Borrower
shall reimburse Bank, on demand, for any resulting loss, cost or expense
incurred by Bank as a result thereof, including, without limitation, any such
loss, cost or expense incurred in obtaining, liquidating, employing or
redeploying deposits from third parties. Such amount payable by Borrower to Bank
may include, without limitation, an amount equal to the excess, if any, of
(a) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed, refunded or converted, for the period from the date of such
prepayment or of such failure to borrow, refund or convert, through the last day
of the relevant LIBOR Period, at the applicable rate of interest for such
outstanding principal balance of the Loan Agreement, as provided under this Loan
Agreement, over (b) the amount of interest (as reasonably determined by Bank)
which would have accrued to Bank on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. Calculation of any amounts payable to Bank under this paragraph shall be
made as though Bank shall have actually funded or committed to fund the relevant
outstanding principal balance of the Loan Agreement hereunder through the
purchase of an underlying deposit in an amount equal to the amount of such
outstanding principal balance of the Loan Agreement and having a maturity
comparable to the relevant LIBOR Period; provided, however, that Bank may fund
the outstanding principal balance of the Loan Agreement hereunder in any manner
it deems fit and the foregoing assumptions shall be utilized only for the
purpose of the calculation of amounts payable under this paragraph. Upon the
written request of Borrower, Bank shall deliver to Borrower a certificate
setting forth the basis for determining such losses, costs and expenses, which
certificate shall be conclusively presumed correct, absent manifest error. Any
prepayment hereunder shall also be accompanied by the payment of all accrued and
unpaid interest on the amount so prepaid. Any outstanding principal balance of
the Loan Agreement which is bearing interest at such time at the Prime Rate
Option may be prepaid without penalty or premium. Partial prepayments hereunder
shall be applied to the installments hereunder in the inverse order of their
maturities.

BY INITIALING BELOW, BORROWER ACKNOWLEDGE(S) AND AGREE(S) THAT: (A) THERE IS NO
RIGHT TO PREPAY ANY LIBOR OPTION ADVANCE, IN WHOLE OR IN PART, WITHOUT PAYING
THE PREPAYMENT AMOUNT SET FORTH HEREIN (“PREPAYMENT AMOUNT”), EXCEPT AS
OTHERWISE REQUIRED UNDER APPLICABLE LAW; (B) BORROWER SHALL BE LIABLE FOR
PAYMENT OF THE PREPAYMENT AMOUNT IF BANK EXERCISES ITS RIGHT TO ACCELERATE
PAYMENT OF ANY LIBOR OPTION ADVANCE AS PART OR ALL OF THE OBLIGATIONS OWING
UNDER THE NOTE, INCLUDING WITHOUT LIMITATION, ACCELERATION UNDER A DUE-ON-SALE
PROVISION; (C) BORROWER WAIVES ANY RIGHTS UNDER SECTION 2954.10 OF THE
CALIFORNIA CIVIL CODE, OR ANY SUCCESSOR STATUTE; AND (D) BANK HAS MADE EACH
LIBOR OPTION ADVANCE PURSUANT TO THE NOTE IN RELIANCE ON THESE AGREEMENTS.

            /s/ JF                        

BORROWER’S INITIALS

9.             Hold Harmless and Indemnification. Borrower agrees to indemnify
Bank and to hold Bank harmless from, and to reimburse Bank on demand for, all
losses and expenses which Bank sustains or incurs as a result of (i) any payment
of a LIBOR Option Advance prior to the last day of the applicable LIBOR Period
for any reason, including, without limitation, termination of the Loan
Agreement, whether pursuant to this Addendum or the occurrence of an Event of
Default; (ii) any termination of a LIBOR Period prior to the date it would
otherwise end in accordance with this Addendum; or (iii) any failure by
Borrower, for any reason, to borrow any portion of a LIBOR Option Advance.

10.           Funding Losses. The indemnification and hold harmless provisions
set forth in this Addendum shall include, without limitation, all losses and
expenses arising from interest and fees that Bank pays to lenders of funds it

 

 

-6-

 


--------------------------------------------------------------------------------

 

obtains in order to fund the loans to Borrower on the basis of the LIBOR Option
Advance(s) and all losses incurred in liquidating or re-deploying deposits from
which such funds were obtained and loss of profit for the period after
termination. A written statement by Bank to Borrower of such losses and expenses
shall be conclusive and binding, absent manifest error, for all purposes. This
obligation shall survive the termination of this Addendum and the payment of the
Loan Agreement.

11.          Regulatory Developments Or Other Circumstances Relating To
Illegality or Impracticality of LIBOR. If any Regulatory Development or other
circumstances relating to the interbank Euro-dollar markets shall, at any time,
in Bank’s reasonable determination , make it unlawful or impractical for Bank to
fund or maintain, during any LIBOR Period, to determine or charge interest rates
based upon LIBOR, Bank shall give notice of such circumstances to Borrower and:

(a)           In the case of a LIBOR Period in progress, Borrower shall, if
requested by Bank, promptly pay any interest which had accrued prior to such
request and the date of such request shall be deemed to be the last day of the
term of the LIBOR Period; and

(b)           No LIBOR Period may be designated thereafter until Bank determines
that such would be practical.

12.           Additional Costs. Borrower shall pay to Bank from time to time,
upon Bank’s request, such amounts as Bank determines are needed to compensate
Bank for any costs it incurred which are attributable to Bank having made or
maintained a LIBOR Option Advance or to Bank’s obligation to make a LIBOR Option
Advance, or any reduction in any amount receivable by Bank hereunder with
respect to any LIBOR Option Advance or such obligation (such increases in costs
and reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Developments, which (i) change the basis of
taxation of any amounts payable to Bank hereunder with respect to taxation of
any amounts payable to Bank hereunder with respect to any LIBOR Option Advance
(other than taxes imposed on the overall net income of Bank for any LIBOR Option
Advance by the jurisdiction where Bank is headquartered or the jurisdiction
where Bank extends the LIBOR Option Advance; (ii) impose or modify any reserve,
special deposit, or similar requirements relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, Bank (including
any LIBOR Option Advance or any deposits referred to in the definition of
LIBOR); or (iii) impose any other condition affecting this Addendum (or any of
such extension of credit or liabilities). Bank shall notify Borrower of any
event occurring after the date hereof which entitles Bank to compensation
pursuant to this paragraph as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation. Determinations by Bank for
purposes of this paragraph, shall be conclusive, provided that such
determinations are made on a reasonable basis.

13.          Legal Effect. Except as specifically modified hereby, all of the
terms and conditions of the Loan Agreement remain in full force and effect.

 

 

-7-

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

 

SCIENTIFIC LEARNING CORPORATION COMERICA BANK         By: /s/ Jane A. Freeman
       ————————————————— By: /s/ Rod Werner
      ——————————————————     Title: CFO
          ———————————————— Title: SVP
          —————————————————     By: /s/ Linda L. Carloni
       —————————————————
 
Title: VP
          ————————————————  

 

 

 

 

 

 

[Signature Page to LIBOR Addendum to Loan and Security Agreement]

 

 

 

-8-

 


--------------------------------------------------------------------------------

 

 

PRIME RATE/LIBOR RATE ADVANCE REQUEST FORM

 

The undersigned hereby certifies as follows:

I, ____________________________, am the duly elected and acting
_____________________ of SCIENTIFIC LEARNING CORPORATION (“Borrower”).

This Prime Rate/LIBOR Rate Advance Request Form is delivered on behalf of
Borrower to Comerica Bank, pursuant to that certain Loan and Security Agreement
between Borrower and Comerica Bank dated as of January 15, 2004, as amended from
time to time including by that certain First Amendment to Loan and Security
Agreement dated as of September 29, 2004 and that certain Second Amendment to
Loan and Security Agreement dated as of December 2, 2005 (the “Agreement”). The
terms used herein which are defined in the Agreement have the same meaning
herein as ascribed to them therein.

Borrower hereby requests on __________________, 20___, an Advance/conversion
from one rate to another, as follows:

 

(a)

The date on which the Advance is to be made/converted is ____________, 20___.

(b)           The amount of the Advance/conversion is to be __________________
($______________), in the form of a Prime Rate Advance of
$______________________; and/or a LIBOR Rate Advance of $_______________ for a
LIBOR Interest Period of ___________ days.

All representations and warranties of Borrower stated in the Agreement are true,
correct and complete in all material respects as of the date of this request;
provided, however, that those representations and warranties expressly referring
to another date shall be true, correct and complete in all material respects as
of such date.

IN WITNESS WHEREOF, this Prime Rate/LIBOR Rate Advance Request Form is executed
by the undersigned as of this _______ day of _____________, 20____.

 

 

SCIENTIFIC LEARNING CORPORATION

 

 

 

By:                                           
                                      

 

 

Title:                                           
                                    

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:

COMERICA BANK

FROM:

SCIENTIFIC LEARNING CORPORATION

The undersigned authorized officer of SCIENTIFIC LEARNING CORPORATION hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in compliance for the period ending _______________ with all required covenants
except as noted below and (ii) all representations and warranties of Borrower
stated in the Agreement are true and correct in all material respects as of the
date hereof provided, however, that those representations and warranties the
date expressly referring to another date shall be true, correct and complete in
all material respects as of such date. Attached herewith are the required
documents supporting the above certification. The Officer further certifies that
these are prepared in accordance with Generally Accepted Accounting Principles
(GAAP) and are consistently applied from one period to the next except as
explained in an accompanying letter or footnotes (subject to year-end
adjustments with the absence of footnotes).

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

 

 

 

 

 

 

Monthly financial statements

Monthly within 25 days

Yes

No

 

Annual (CPA Audited)

FYE within 90 days

Yes

No

 

10K and 10Q

(as applicable)

Yes

No

 

A/R Agings

Monthly within 25 days

Yes

No

 

A/R Audit

Upon Bank Request

Yes

No

 

Total amount of Borrower’s cash and investments

Amount: $________

Yes

No

 

Total amount of Borrower’s cash and investments maintained with Bank

Amount: $________

Yes

No

 

 

 

 

 

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

 

 

 

Adjusted Quick Ratio

1.50:1.00

_____:1.00

Yes

No

 

ETNW (only if AQR < 1.75)

 

 

 

 

 

Through 6/30/06

($5,000,000)

$_________

Yes

No

 

After 6/30/06

$1.00

$_________

Yes

No

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

Comments Regarding Exceptions: See Attached.

BANK USE ONLY

 

 

 

Received by:                                           
                                      

Sincerely,

AUTHORIZED SIGNER

 

 

 

Date:                                           
                                                     

 

 



Verified:                                           
                                               

                                          
                                                  
SIGNATURE

AUTHORIZED SIGNER

 

 

 

 



Date:                                           
                                                     

                                          
                                                 
TITLE

 

 

Compliance Status

Yes

No



 

                                          
                                                 
DATE

 

 



--------------------------------------------------------------------------------

 

 

 


--------------------------------------------------------------------------------

 

 



SCHEDULE OF EXCEPTIONS

Permitted Indebtedness (Section 1.1)

Obligations of Borrower under Borrower’s Lease Agreement with Rotunda Partners
II dated October 1, 2003 and related Lease Termination Agreement of the same
date.

 

Obligations to pay royalties and patent expenses on patents licensed from the
University of California and Rutgers, the State University of New Jersey, under
the Exclusive License Agreement, dated September 27, 1996, between Borrower and
the Regents of the University of California, as amended. These patents cover
most of our products and revenue.

 

Indebtedness to IKON and Konica relating to lease of copiers.

 

Indebtedness to Neopost relating to lease of mailing machine.

 

Permitted Investments (Section 1.1)

Notes receivable from current and former officers of Borrower, in principal
amount of approximately $1.5 million at October 31, 2005, and all interest
accrued thereon.

 

1,772,727 shares of Series A Preferred Stock of Neuroscience Solutions
Corporation (“NSC”), issued pursuant to the Technology Transfer Agreement dated
September 30, 2003, between Borrower and NSC and the related Series A Preferred
Stock Purchase Agreement.

 

Permitted Liens (Section 1.1)

 

Security interests of IKON, Konica and Neopost with respect to the Indebtedness
to them listed above.

 

Intellectual Property (Section  5.6)

Certain patents and patent applications are jointly owned by Borrower and the
University of California and/or the University of Texas, Dallas. These jointly
owned cases are listed on Exhibit A to this Schedule of Exceptions.

 

In August 1999, Oklahoma State University wrote Borrower suggesting that
Borrower’s advertising materials indicated that the Fast ForWord Language
product might employ concepts covered by US Patent No. 5,711,671, which is owned
by the University. Borrower reviewed that patent, concluded that Borrower’s
products were not within the scope of the patent, and so notified the
University. Borrower has not had any discussions or correspondence with this
University since August 2000.

 

Prior Names; Locations of Assets (Section 5.7)

Borrower was originally incorporated in California under the name Scientific
Learning Principles Corporation. Borrower changed its name to Scientific
Learning Corporation when it reincorporated in Delaware in May 1997.

 


--------------------------------------------------------------------------------

 

 

In addition to Borrower’s chief executive offices, Inventory and/or Equipment of
Borrower is also located at:

 

•

Alom Technologies, 48105 Warm Springs Blvd Fremont, CA  94539. Alom is
Borrower’s fulfillment contractor, and as such much of Borrower’s inventory is
located at Alom.

 

•

Raging Wire Enterprise Solutions, 1200 Stryker Avenue, Sacramento, CA
95834-1157. Raging Wire hosts Borrower’s primary internet operations site and
certain of Borrower’s computer equipment is located there.

 

•

Homes of Borrower’s field sales and service personnel. Borrower’s field sales
and service personnel work from their homes, located throughout the US. These
personnel have possession of personal computer equipment and limited quantities
of software used for demonstration and display purposes.

 

•

Research sites with which Borrower is working from time to time have limited
amounts of computer equipment at their premises, on loan from Borrower.

 

Litigation (Section 5.8)

 

SkyTech, Inc. is a former independent sales representative of Borrower. In
November 2004, Borrower gave SkyTech notice that Borrower was terminating the
sales representative agreement because SkyTech had not achieved its quota during
the prior two years. In February 2005, Borrower stopped taking orders placed
through SkyTech. SkyTech has disputed Borrower’s rights to take such actions.
SkyTech has also expressed dissatisfaction about SLC’s actions during the
agreement, the functioning of the products, and the support that they and their
customers have received.

 

On May 16, 2005 we received from SkyTech’s counsel a Demand for Arbitration
relating to this dispute. The Demand for Arbitration claimed damages of $10
million. SLC was never served with this demand. SLC has now been informed by the
American Arbitration Association that, because SkyTech did not agree to a filing
fee arrangement, the AAA returned the arbitration demand to SkyTech’s counsel.

 

On July 28, 2005, Borrower was served with a Summons and Complaint relating to
this dispute. The case is filed in Minnesota state court, in the county of
Hennepin. The complaint makes substantially the same allegations as the
arbitration claim. The plaintiffs are Skytech as well as SkyLearn, LLC and HEK,
Inc, d/b/a/ SkyLearn Digital Systems, who claim to be contractors to SkyTech and
third-party beneficiaries of the sales representative agreement.

 

SLC has filed a motion to compel arbitration and to stay or, in the alternative,
to dismiss the complaint. The motion was heard on November 14, 2005 and the
parties are awaiting the ruling. SLC has also filed and served its own Demand
for Arbitration. This Demand seeks to recover the unpaid balance for orders
placed by SkyTech and a declaratory judgment that SLC did not violate its
agreement with SkyTech.

 

Borrower believes that the SkyTech claims are not valid, and that Scientific
Learning does not have any significant liability to SkyTech.

 

Transactions with Affiliates (Section 7.8)

 

Warburg, Pincus Ventures, holds warrants to purchase a total of 1,375,000 shares
of Borrower’s common stock at an exercise price of $8.00 per share. The warrants
were issued in 2001 in connection with the provision of a loan guarantee to
Borrower and expire in 2008.

 

Borrower holds notes receivable from current and former officers of Borrower, in
principal amount of $1.5 million at October 31, 2005, plus accrued interest.
Principal and interest under the notes are due December 31, 2005.

Under a Technology Transfer Agreement with Posit Science Corporation (formerly
Neuroscience Solutions Corporation (“PSC”), Borrower licensed to PSC patents
owned by Borrower, patents licensed by Borrower from universities, and certain
software developed by Borrower. All of the licenses are limited to the health
field, and most are exclusive for that field. PSC and Borrower also agreed to
license to one another certain patents that may be issued in the future.
Dr. Michael M. Merzenich, who is a founder, director, significant stockholder
and former officer of Borrower, is also a founder, director, significant
stockholder and officer of PSC. Drs. Paula A. Tallal, Steven L. Miller and
William Jenkins, each of whom is a founder, director, officer, and/or
significant shareholder of Borrower, are consultants to Posit Science
Corporation and/or members of Posit’s Scientific Advisory Board.

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A to Schedule of Exceptions

Jointly Owned Patents

 

Docket

Country

Serial Number

Patent No.

Title

Owner

Status

701

US

08/852,651

6,109,107

Method and Apparatus for Diagnosing and Remediating Language Based Learning
Impairments

UC/SLC

ISSUED

701-D1

US

09/617,585

6,349,598

Method and Apparatus for Diagnosing and Remediating Language-Based Learning
Impairments

UC/SLC

ISSUED

701-D2

US

10/027,518

6,457,362

Method and Apparatus for Diagnosing and Remediating Language-Based Learning
Impairments

UC/SLC

ISSUED

704-AU

AU

13133/99

746634

Method for Improving Motor Control in an Individual by Sensory Training

UC/SLC

ISSUED

704-HK

HK

101437.9

 

Method for Improving Motor Control in an Individual by Sensory Training

UC/SLC

PENDING

704-JP

JP

11-528635

 

Method for Improving Motor Control in an Individual by Sensory Training

UC/SLC

PENDING

704B

US

09/470,047

6,409,685

Method for Improving Motor Control in an Individual by Sensory Training

UC/SLC

ISSUED

704C1

US

09/374,227

6,267,733

Apparatus and Methods for Treating Motor Control and Somatosensory Perception
Deficits

UC/SLC

ISSUED

706

US

08/970,564

6,422,869

Methods and Apparatus for Assessing and Improving Processing of Temporal
Information in Human

UC/SLC

ISSUED

 



 


--------------------------------------------------------------------------------

 

 

 

706-HK

HK

100536.1

 

Methods and Apparatus for Assessing and Improving Processing of Temporal
Information in Human

UC/SLC

PENDING

706-JP

JP

11-528633

 

Methods and Apparatus for Assessing and Improving Processing of Temporal
Information in Human

UC/SLC

PENDING

724

US

09/224,510

6,221,908

System for Stimulating Brain Plasticity

UC/SLC

ISSUED

725

US

09/134,759

6,231,344

Prophylactic Reduction and Remediation of Schizophrenic Impairments Through
Interactive Behavioral Training

UC/SLC

ISSUED

725-CA

CA

2340667

 

Prophylactic Reduction and Remediation of Schizophrenic Impairments Through
Interactive Behavioral Training

UC/SLC

PENDING

725A

US

09/153,568

6,165,126

Remediation of Depression Through Computer-Implemented Interactive Behavioral
Training

UC/SLC

ISSUED

0008

US

10/000,844

 

Computer -Implemented Methods and Apparatus for Remediating Abnormal Behaviors

UC/SLC/UofTDallas

PENDING

 

 

 


--------------------------------------------------------------------------------

 

 



Corporation Resolutions and Incumbency Certification
Authority to Procure Loans



--------------------------------------------------------------------------------

 

I certify that I am the duly elected and qualified Secretary of Scientific
Learning Corporation; that the following is a true and correct copy of
resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

1.             Any one (1) of the following CEO, CFO, Controller, General
Counsel (insert titles only) of the Corporation are/is authorized, for, on
behalf of, and in the name of the Corporation to:

(a)           Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Michigan banking
corporation, including, without limitation, pursuant to that certain Loan and
Security Agreement dated as of January 15, 2004, as amended from time to time
including by that certain First Amendment to Loan and Security Agreement dated
as of September 29, 2004 and that certain Second Amendment to Loan and Security
Agreement dated as of December __, 2005.

(b)           Discount with the Bank, commercial or other business paper
belonging to the Corporation made or drawn by or upon third parties, without
limit as to amount;

(c)           Purchase, sell, exchange, assign, endorse for transfer and/or
deliver certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

(d)           Give security for any liabilities of the Corporation to the Bank
by grant, security interest, assignment, lien, deed of trust or mortgage upon
any real or personal property, tangible or intangible of the Corporation; and

(e)           Execute and deliver in form and content as may be required by the
Bank any and all notes, evidences of Indebtedness, applications for letters of
credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation’s property and assets.

2.             Said Bank be and it is authorized and directed to pay the
proceeds of any such loans or discounts as directed by the persons so authorized
to sign, whether so payable to the order of any of said persons in their
individual capacities or not, and whether such proceeds are deposited to the
individual credit of any of said persons or not;

3.             Any and all agreements, instruments and documents previously
executed and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.

4.             These Resolutions shall continue in force, and the Bank may
consider the holders of said offices and their signatures to be and continue to
be as set forth in a certified copy of these Resolutions delivered to the Bank,
until notice to the contrary in writing is duly served on the Bank (such notice
to have no effect on any action previously taken by the Bank in reliance on
these Resolutions).

5.             Any person, corporation or other legal entity dealing with the
Bank may rely upon a certificate signed by an officer of the Bank to effect that
these Resolutions and any agreement, instrument or document executed pursuant to
them are still in full force and effect and binding upon the Corporation.

 

 


--------------------------------------------------------------------------------

 

 

6.             The Bank may consider the holders of the offices of the
Corporation and their signatures, respectively, to be and continue to be as set
forth in the Certificate of the Secretary of the Corporation until notice to the
contrary in writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

NAME (Type or Print)

TITLE

SIGNATURE

 

 

 

Robert C. Bowen
——————————————

CEO
————————

/s/ Robert C. Bowen
——————————

 

 

 

Jane A. Freeman
———————————

CFO
————————

/s/ Jane A. Freeman
——————————

 

 

 

Jon Corbet
——————————————

Controller
————————

/s/ Jon Corbett
——————————

 

 

 

Linda L. Carlon
———————————

General Counsel
————————

/s/ Linda L. Carloni
——————————

 

 

 







 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on December
2, 2005.

/s/ Linda L. Carloni                                                          

Secretary

The Above Statements are Correct.

/s/ Jane A. Freeman                                          
                                        

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

 

 

 